Opinion
Per Curiam,
In this action, the Commonwealth seeks to recover from an incompetent’s estate the cost of the incompetent’s maintenance since his commitment in 1953 to Par-view State Hospital. The Orphans’ Court of Washington County denied the claim. We affirm on the basis *663of our decision in Downing Estate, 458 Pa. 553, 330 A.2d 530 (1974).*
Decree affirmed. Costs on the Commonwealth.

 To the extent that the Commonwealth seeks to satisfy its claim from funds received by the estate as Veterans’ Administration benefits, recovery is barred by Chojnacki Estate, 397 Pa. 596, 156 A.2d 812 (1959), cert. denied, 363 U.S. 826, 80 S. Ct. 1595 (1960).